ACCEPTED
                                                                                          01-14-00966-CR
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    7/29/2015 10:54:02 AM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                                   01-14-00966-CR
                                         In the
                                  Court of Appeals                      FILED IN
                                        For the                  1st COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                First District of Texas          7/29/2015 10:54:02 AM
                                      At Houston                 CHRISTOPHER A. PRINE
                                                               Clerk
                                     No. 1411387
                            In the 338th District Court of
                                Harris County, Texas
                             
                             ARKANDI MINNASSIAN
                                      Appellant
                                        v.
                              THE STATE OF TEXAS
                                Appellee
                         
                STATE’S MOTION FOR EXTENSION OF TIME
                   IN WHICH TO FILE APPELLATE BRIEF
                         


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b)(1)

and 38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for

extension of time in which to file the State’s brief in these cases, and, in support

thereof, presents the following:

      1. In the 338th district court of Harris County, Texas, cause 1300894, the State

          of Texas v. Arkadi Minassian, appellant, was convicted of fraudulent use or

          possession of identifying information.
       2. He was assessed punishment of confinement for 30 years in the Institutional

       Division of the Texas Department of Criminal Justice.

       3. The State’s brief is due on July 29, 2015.

       4. An extension of time in which to file the State’s brief is requested until

       August 28, 2015.

       5. One previous extension has been requested by the State.

       6. The facts relied upon to explain the need for this extension are:

       Since my last motion for extension, I have filed a brief in cause number
01-14-00831-CR. I was in Austin from July 8 through July 9th to attend the
disciplinary committee meeting regarding In the Matter of Sondra Humphrey, Cause
No. CSR-15-06160-021. Additionally, I answer trial court questions from other
prosecutors on a daily basis. Also, I was on vacation from July 23rd through July
28th. This motion is not sought for delay, but so that justice may be done.

       WHEREFORE, the State prays that this Court will grant an extension of time

until August 28, 2015 in which to file the State’s brief in this case.

                                                        Respectfully submitted,
                                                        /s/ Abbie Miles
                                                        Abbie Miles
                                                        Assistant District Attorney
                                                        Harris County, Texas
                                                        1201 Franklin, Suite 600
                                                        Houston, Texas 77002
                                                        (713) 755-5826
                                                        TBC No. 24072240
                          CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been mailed to the

appellant’s attorney at the following address on July 29, 2015:

      Douglas Durham
      2800 Post Oak Boulevard, Suite 4100
      Houston, TX 77056


                                               /s/ Abbie Miles
                                               Abbie Miles
                                               Assistant District Attorney
                                               Harris County, Texas


Date: July 29, 2015